SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrantý Filed by a party other than the Registrant¨ Check the appropriate box: x Preliminary proxy statement ¨ Confidential, For Use of the Commission Only (as permitted by Rule 14a–6(e)(2)) o Definitive proxy statement ¨ Definitive additional materials ¨ Soliciting material pursuant to §240.14a-12 Electroglas, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transactions applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction. (5) Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: 2 September 13, 2007 Dear Electroglas Stockholder, I am pleased to invite you to the Annual Meeting of Stockholders of Electroglas, Inc. to be held on Wednesday, October 17, 2007 at 10:00 a.m., Pacific Daylight Time, at our corporate headquarters at 5729 Fontanoso Way, San Jose, California 95138. This year we are seeking (a) the election of two Class II directors, (b) an amendment to the Company’s Certificate of Incorporation to increase the number of authorized shares of the Company’s Common Stock from 40,000,000 to 60,000,000 and (c) the ratification of the selection of our independent registered public accounting firm. We encourage you to conserve natural resources, as well as significantly reduce printing and mailing costs, by signing up for electronic delivery of our stockholder communications.For more information, see “Electronic Delivery of Our Stockholder Communications” in the proxy statement. Whether or not you plan to attend the Annual Meeting, please sign and return the enclosed proxy card to ensure your representation at the Annual Meeting. On behalf of the Board of Directors, I would like to express our appreciation for your continued interest in and the support of our Company.We look forward to seeing you at the Annual Meeting. Very truly yours, /s/ Thomas M. Rohrs Thomas M. Rohrs Chairman of the Board Chief Executive Officer 3 ELECTROGLAS, INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held October 17, 2007 10:00 a.m Pacific Time To the Stockholders of Electroglas, Inc.: NOTICE IS HEREBY GIVEN that the Annual Meeting of Stockholders (the “Annual Meeting”) of Electroglas, Inc., a Delaware corporation (the “Company”), will be held at the Company’s corporate headquarters at 5729 Fontanoso Way, San Jose, California 95138, on Wednesday, October 17, 2007 at 10:00 a.m., Pacific Daylight Time, for the following purposes: 1.ELECTION OF DIRECTOR. To elect two Class II directors of the Company to serve until the 2010 annual meeting of stockholders or until a successor is duly elected and qualified. 2.INCREASE IN THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK.To consider and vote upon a proposal to amend the Company’s Certificate of Incorporation to increase the number of authorized shares of Common Stock from 40,000,000 to 60,000,000. 3.RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. To ratify the appointment of BDO Seidman, LLP as the independent registered public accounting firm for the Company for the year ending May 31, 2008. 4.To transact such other business as may properly come before the Annual Meeting and any adjournment or postponement thereof. The foregoing items of business are more fully described in the Proxy Statement which is attached hereto and made a part hereof. The Board of Directors has fixed the close of business on August 20, 2007, as the record date for determining the stockholders entitled to notice of and to vote at the Annual Meeting and any adjournment or postponement thereof. Whether or not you plan to attend the Annual Meeting, please submit your proxy as soon as possible so that your shares can be voted at the Annual Meeting in accordance with your instructions.You may submit your proxy (1) over the Internet, (2) by telephone, or (3) by signing, dating and returning the enclosed proxy card promptly in the accompanying envelope. If you submit your proxy and then decide to attend the Annual Meeting to vote your shares in person, you may still do so. Your proxy is revocable in accordance with the procedures set forth in the Proxy Statement. By Order of the Board of Directors, /s/ Thomas E. Brunton Thomas E. Brunton Secretary San Jose, California September 13, 2007 1 ELECTROGLAS, INC. 5729 Fontanoso Way San Jose, California 95138 PROXY STATEMENT General Information This Proxy Statement is furnished to stockholders of Electroglas, Inc., a Delaware corporation (the “Company”), in connection with the solicitation by the Board of Directors (the “Board”) of the Company of proxies in the accompanying form for use in voting at the annual meeting of stockholders of the Company (the “Annual Meeting”) to be held on Wednesday, October 17, 2007, at 10:00 a.m., Pacific Daylight Time, at the Company’s headquarters at 5729 Fontanoso Way, San Jose, California 95138, and any adjournment or postponement thereof. Shares of common stock (“Common Stock”) of the Company represented by the proxies received, properly marked, dated, executed and not revoked will be voted at the Annual Meeting. This Proxy Statement and the form of proxy are first being mailed to stockholders on or about September 13, 2007. Revocability of Proxies Any proxy given pursuant to this solicitation may be revoked by the person giving it at any time before it is exercised by delivering to the Company (to the attention of Thomas E. Brunton) a written notice of revocation or a duly executed proxy bearing a later date, or by attending the Annual Meeting and voting in person.Attendance at the Annual Meeting in and of itself does not revoke a prior proxy. Record Date, Share Ownership and Quorum The close of business on August 20, 2007, has been fixed as the record date (the “Record Date”) for determining the holders of shares of Common Stock of the Company entitled to notice of and to vote at the Annual Meeting. As of the close of business on the Record Date, the Company had 26,502,619 shares of Common Stock outstanding and entitled to vote at the Annual Meeting. The presence at the Annual Meeting of a majority, or 13,251,310 of these shares of Common Stock of the Company, either present in person or represented by proxy, will constitute a quorum for the transaction of business at the Annual Meeting. Solicitation and Voting Procedures Each outstanding share of Common Stock on the Record Date is entitled to one vote on all matters. For Proposal 1, two Class II directors will be elected by a plurality of votes; the nominees receiving the highest number of affirmative votes of the shares of Common Stock present in person or by proxy at the Annual Meeting and entitled to vote will be elected.For Proposal 2, the affirmative vote of all the holders of at least a majority of the issued and outstanding shares of the Company’s Common Stock entitled to vote at the Annual Meeting is required to approve the amendment to the Certificate of Incorporation to increase the number of authorized shares of Common Stock.Ratification of Proposal 3 will require the affirmative vote of a majority of the shares present in person or by proxy at the Annual Meeting and entitled to vote. If you are not planning on attending the Annual Meeting and voting your shares in person, your shares of Common Stock cannot be voted until either a signed proxy card is returned to the Company or voting instructions are submitted by using the Internet or by calling a specifically designated telephone number. Any stockholder may change his or her vote prior to the Annual Meeting by revoking his or her proxy or by (i) submitting a proxy bearing a later date, (ii) submitting new voting instructions via the Internet, or (iii) calling the specifically designated telephone number.The Internet and telephone voting procedures are designed to authenticate stockholders’ identities, to allow stockholders to provide voting instructions, and to confirm that instructions have been recorded properly.The Company believes the procedures which have been put in place are consistent with the requirements of applicable law.Specific instructions for stockholders of record who wish to use the Internet or telephone voting procedures are set forth on the enclosed proxy card. 2 The solicitation of proxies will be conducted by mail, and the Company will bear all attendant costs. These costs will include the expense of preparing and mailing proxy materials for the Annual Meeting and reimbursements paid to brokerage firms and others for expenses incurred in forwarding solicitation materials regarding the Annual Meeting to beneficial owners of the Company’s Common Stock.The Company may conduct further solicitation personally, by telephone or by facsimile through its officers, directors and regular employees, none of whom will receive additional compensation for assisting with the solicitation. An automated system administered by ADP-Investor Communication Services (“ADP”) will tabulate votes cast by proxy at the Annual Meeting, and the Inspector of Elections of the Company will tabulate votes cast in person at the Annual Meeting.The Inspector of Elections will also determine whether or not a quorum is present.Under the General Corporation Law of the State of Delaware, an abstaining vote and a broker “non-vote” are counted as present and are, therefore, included for purposes of determining whether a quorum of shares is present at the Annual Meeting.A broker “non-vote” occurs when a nominee holding shares for a beneficial owner does not vote on a particular proposal because the nominee does not have the discretionary voting power with respect to that item and has not received instructions from the beneficial owner.Broker “non-votes” and shares as to which proxy authority has been withheld with respect to any matter are not deemed to be entitled to vote for purposes of determining whether stockholder approval of that matter has been obtained.As a result, broker “non-votes” are not included in the tabulation of the voting results on the election of directors or issues requiring approval of a majority of the shares of Common Stock entitled to vote and, therefore, do not have the effect of votes in opposition in such tabulations.However, because of the requirement for an absolute majority of the outstanding shares of Common Stock to approve the proposed amendment to the Certificate of Incorporation to increase the number of authorized shares of Common Stock, broker non-votes and abstentions will have the same effect as a vote against the proposed amendment. With respect to Proposal 3, broker “non-votes” will have no effect.Because abstentions will be included in tabulations of the shares of Common Stock entitled to vote for purposes of determining whether a proposal has been approved, abstentions have the same effect as negative votes on Proposal 3. Householding of Annual Meeting Materials Some brokers and other nominee record holders may be participating in the practice of “householding” proxy statements and annual reports.This means that only one copy of the Proxy Statement and annual report will be sent to multiple stockholders in a stockholder’s household.The Company believes this “householding” rule will provide greater convenience for the Company’s stockholders, as well as cost savings for the Company by reducing the number of duplicate documents that are sent to stockholders’ homes. The “householding” election appears on the voting instruction form accompanying this Proxy Statement.If you wish to participate in the “householding” program, please indicate “YES” when voting your proxy.Your affirmative or implied consent will be perpetual unless you withhold it or revoke it.If you wish to continue to receive separate proxy statements and annual reports for each account in your household, you must withhold your consent to the Company’s “householding” program by so indicating when voting your proxy. Please note that if you do not respond, you will be deemed to have consented, and “householding” will ing May 31, 2008. This proxy, when properly executed and returned, will be voted in the manner directed herein by the undersigned stockholder. If this proxy is properly executed and returned but no direction is made, this proxy will be voted for all of the nominees for director in proposal 1, for proposal 2 and for proposal 3.Whether or not direction is made, this proxy, when properly executed, will be voted in the discretion of the proxy holders upon such other business as may properly come before the Annual Meeting of Stockholders or any adjournment or postponement thereof. CONTINUED AND TO BE SIGNED ON REVERSE SIDE 35
